
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.6


FACTORING AGREEMENT


        This Factoring Agreement (the "Agreement") is made as of October 18,
2002, by and between Bay View Funding ("Buyer") having a place of business at
2121 S. El Camino Real, Suite B-100, San Mateo, CA 94403-1897, and SSP
Solutions, Inc., a corporation ("Seller") having its principal place of business
and chief executive office at 17861 Cartwright Road, Irvine, CA 92614, with an
additional location at: 12110 Sunset Hills Road, Reston, VA 20190.

Section 1.    DEFINITIONS.    When used herein, the following terms shall have
the following meanings:

        1.1    "Account Balance"    shall mean, on any given day, the gross
amount of all Purchased Receivables unpaid on that day.

        1.2    "Account Debtor"    shall have the meaning set forth in the
Uniform Commercial Code and shall include any person liable on any Purchased
Receivable, including without limitation, any guarantor of the Purchased
Receivable and any issuer of a letter of credit or banker's acceptance.

        1.3    "Adjustments"    shall mean all discounts, allowances, returns,
disputes, counterclaims, offsets, defenses, rights of recoupment, rights of
return, warranty claims, or short payments, asserted by or on behalf of any
Account Debtor with respect to any Purchased Receivable.

        1.4    "Advance Percentage"    shall be eighty-five percent (85%).

        1.5    "Collections"    shall mean all good funds received by Buyer from
or on behalf of an Account Debtor with respect to Purchased Receivables.

        1.6    "Insolvent"    shall mean with respect to an Account Debtor that
such Account Debtor has filed, or has had filed against it, any bankruptcy case,
or has made an assignment for the benefit of creditors.

        1.7    "Schedule of Accounts"    shall mean a Bill of Sale signed by a
representative of Seller which accurately identifies the Receivables which
Buyer, at its election, may purchase, and includes for each such Receivable the
correct amount owed by the Account Debtor, the name and address of the Account
Debtor, the invoice number, and the invoice date.

        1.8    "Payment Period"    shall be 90 calendar days from an invoice
date.

        1.9    "Purchased Receivables"    shall mean all Receivables arising out
of the invoices and other agreements identified on or delivered with any
Schedule of Accounts delivered by Seller to Buyer which Buyer elects to purchase
and for which Buyer makes an Advance.

        1.10    "Receivable"    shall mean accounts, chattel paper, instruments,
contract rights, documents, general intangibles, letters of credit, drafts,
bankers acceptances, and rights to payment, and all proceeds thereof.

        1.11    "Reconciliation Period"    shall, unless otherwise notified by
Buyer to Seller, mean a semi-monthly calendar period.

        1.12    "Repurchased Receivable"    shall refer to a Purchased
Receivable which the Seller has become obligated to Repurchase under Section 4.1
hereof.

        1.13    "Write Off Period"    shall mean twelve (12) calendar months
from the date Buyer purchases a Receivable.

Page 1

--------------------------------------------------------------------------------


        1.14    "Dispute"    shall mean a dispute, claim, or defense of any kind
whatsoever, whether valid or invalid, asserted by an Account Debtor, that may
reduce the amount collectible by Buyer from an Account Debtor.

Section 2.    PURCHASE AND SALE OF RECEIVABLES

        2.1    Offer to Sell Receivables.    Seller may, on the terms provided
herein, from time to time factor, sell and assign to Buyer, Receivables
acceptable to Buyer in its sole discretion, at a discount below face value.
Seller will notify each Account Debtor of a Receivable purchased by Buyer that
all payments thereon must be made only to Buyer. Seller shall deliver to Buyer a
signed Schedule of Accounts along with copies of invoices and purchase orders,
contracts, and proof of delivery or service, with respect to any Receivable for
which a request for purchase is made. Buyer shall be entitled to rely on all of
the information provided by Seller to Buyer on the Schedule of Accounts and to
rely on the signature on any Schedule of Accounts as an authorized signature of
Seller. Each invoice shall bear a notice, in form satisfactory to Buyer, that it
has been sold and assigned to and is payable only to Buyer.

        2.2    Acceptance of Receivables.    Buyer shall have no obligation to
purchase any Receivable listed on a Schedule of Accounts. Upon acceptance, Buyer
shall pay to Seller the Advance Percentage of the face amount of each Receivable
Buyer desires to purchase. Such payment shall be the "Advance" with respect to
such Receivable. The purchase price of any Receivables purchased hereunder shall
be the sum of the Advance, plus any Reserve payable by Buyer to Seller relating
to such Receivable. The aggregate amount of all outstanding Advances shall not
at any time exceed the lesser of $750,000 (the Maximum Credit) or an amount
equal to the sum of all undisputed Purchased Receivables multiplied by the
Advance Percentage. Seller shall not request and Buyer shall not make an Advance
that would cause the resulting total of all Advances to exceed the foregoing
limitation. In the event the aggregate outstanding Obligations shall at any time
exceed the foregoing limitation, Seller shall immediately repay the Advances in
the amount of such excess.

        2.3    Effectiveness of Sale to Buyer.    Effective upon Buyer's payment
of an Advance, and for and in consideration therefore and in consideration of
the covenants of this Agreement, Seller will have absolutely sold, transferred
and assigned to Buyer, all of Seller's right, title and interest in and to each
Purchased Receivable and all monies due or which may become due on or with
respect to such Purchased Receivable.

        2.4    Establishment of a Reserve.    Upon the purchase by Buyer of each
Purchased Receivable, Buyer shall, unless waived by Buyer in its sole
discretion, establish a Reserve. The Reserve shall be the amount by which the
face amount of the Purchased Receivable exceeds the Advance (the "Reserve"). The
Reserve shall be a book balance maintained on the records of Buyer and shall not
be a segregated fund.

Section 3.    COLLECTIONS, CHARGES AND REMITTANCES

        3.1    Collections.    All Collections will go directly to Buyer and
Buyer shall apply all Collections to Seller's Obligations hereunder in such
order and manner as Buyer may determine. Seller will hold in trust and
safekeeping, as the sole property of Buyer, and immediately turn over to Buyer,
in identical form received, any payment on a Purchased Receivable that comes
into Seller's possession. In the event Seller comes into possession of a
remittance comprising payments of both a Purchased Receivable and Receivable
which has not been purchased by Buyer, Seller shall hold same in accordance with
the provisions set forth above and immediately turn same over to Buyer, in
identical form received. Upon collection of such item, Buyer shall remit to
Seller its portion thereof. Seller agrees to indemnify and save Buyer harmless
from and against any and all claims, loss, costs and expenses caused by or
arising out of the Receivables or any attempt by Buyer to collect same or
resolve any Dispute.

        3.2    Factoring Fee.    Seller shall pay to Buyer as earned for each
Fee Period for Purchased Receivables, a Factoring Fee ("Factoring Fee")
calculated by taking 1.25% of the gross face value of a

Page 2

--------------------------------------------------------------------------------


Purchased Receivable for every 30 day period or fraction thereof ("Fee Period")
from the date said Purchased Receivable is first purchased by Buyer until the
date said Purchased Receivable is paid in full or otherwise repurchased by
Seller or otherwise written off by Buyer within the Write Off Period.

        3.3    Finance Fee.    Seller shall pay to Buyer as earned for each Fee
Period for Purchased Receivables, a fee calculated by taking .063% of the gross
face value of a Purchased Receivable for every 1 day period or fraction thereof
("Fee Period") from the 31st day date said Purchased Receivable is first
purchased by Buyer until the date said Purchased Receivable is paid in full or
otherwise repurchased by Seller or otherwise written off by Buyer within the
Write Off Period.

        3.4    Accounting.    Seller shall immediately upon sale of Receivables
to Buyer, make proper entries on its books and records disclosing the sale
thereof to Buyer. Seller will immediately furnish Buyer financial statements,
tax records and other information as reasonably requested by Buyer. Buyer shall
prepare and send to Seller after the close of business for each calendar month,
an accounting of the transactions for that calendar month, including the amount
of all Purchased Receivables, all Collections, Adjustments, Factoring Fees, and
Finance Fees. The accounting shall be deemed correct and conclusive unless
Seller makes written objection to Buyer within thirty (30) days after the date
Buyer mails the accounting to Seller.

        3.5    Refund to Seller.    Provided that there does not then exist an
Event of Default, as defined in Section 9, or any event or condition that with
notice, lapse of time or otherwise would constitute an Event of Default, Buyer
shall refund to Seller, the amount, if any, which Buyer owes to Seller at the
end of the Reconciliation Period according to the accounting prepared by Buyer
for that Reconciliation Period (the "Refund"). The Refund shall be an amount
equal to:

        3.5.1        The Reserve as of the beginning of that Reconciliation
Period, plus

        3.5.2        The Reserve created for each Purchased Receivable paid
during that Reconciliation Period, minus

        3.5.3        The total for that Reconciliation Period of:

        3.5.3.1        Finance Fee;

        3.5.3.2        Factoring Fee;

        3.5.3.3        Adjustments;

        3.5.3.4        Repurchase Receivables, to the extent Buyer has agreed to
accept payment thereof by deduction from the Refund; and

        3.5.3.5        The Reserve for the Account Balance as of the first day
of the following Reconciliation Period.

        In the event the formula set forth in this Section 3.5 results in an
amount due to Buyer from Seller, Seller shall immediately make such payment to
Buyer.

        3.6    Facility Fee.    Seller shall pay Buyer on the date hereof, a
facility fee (the "Facility Fee") in the amount of N/A percent (0.00%) of the
Maximum Credit, which fee is fully earned and non-refundable as of the date of
this Agreement.

        3.7    Audit Fees.    Buyer or its designee may conduct N/A examinations
of the Collateral and Seller's operations, unless an Event of Default has
occurred and is continuing, in which event the number of audits conducted will
be in Buyer's reasonable discretion. Seller shall pay Buyer audit fees not to
exceed $595.00 per day plus expenses per audit. Audit fees shall be payable upon
demand by Buyer.

Page 3

--------------------------------------------------------------------------------


        3.8    Monthly Minimum Fee.    Buyer would not have entered into this
Agreement and agreed to provide Seller with the factoring arrangements hereunder
unless Seller guaranteed Buyer that the sum of the Finance Fees and Factoring
Fees paid to Buyer in each month would be at least one-quarter of one percent
(.25%) of the Maximum Credit (the "Monthly Minimum Fee"). In the event the
aggregate Finance Fees, and Factoring Fees paid during any month is less than
the Monthly Minimum Fee, then Seller shall pay to Buyer the amount of any
deficiency (the "Supplemental Fee"). The Supplemental Fee, if any, for any month
shall be calculated and due and payable on the first business day of the
succeeding month.

        3.9    Costs and Expenses.    Seller shall pay to Buyer immediately upon
Buyer's demand, all fees and expenses, including reasonable fees and expenses of
attorneys and other professionals, incurred by Buyer in connection with any and
all of the following: (a) preparing, amending, supplementing, restating,
negotiating or enforcing the Factoring Agreement, or any of the other Document
or any waivers or consents in connection with the foregoing, (b) perfecting,
protecting or enforcing Buyer's interest in the Collateral, (c) collecting the
Obligations, or (d) defending or in any way addressing any claims made or
litigation initiated by or against Buyer as a result of Buyer's relationship
with Seller or any guarantor, or (e) the costs incurred by Buyer in establishing
and maintaining the Lockbox. All such fees and expenses shall be payable to
Buyer whether incurred before, during or after any bankruptcy case or insolvency
proceeding involving Seller, any guarantor or any Account Debtor. At Buyer's
option, all fees, costs, expenses and other charges provided for in this
Agreement, or in any other Document may be charged to Seller's account of Seller
maintained by Buyer either by (a) deducting such amounts from any Remittance
otherwise payable to Seller pursuant to this Agreement, (b) deducting such
amounts from any Advance requested by Seller and made by Buyer, or (c) treating
such amounts as additional Advances.

Section 4.    RECOURSE AND REPURCHASE OBLIGATIONS

        4.1    Seller's Agreement to Repurchase.    Seller agrees to pay to
Buyer on demand, the full face amount, or any unpaid portion of, any Purchased
Receivable:

        4.1.1        Which remains unpaid for the Payment Period; or

        4.1.2        With respect to which there has been any breach of warranty
or representation set forth in Section 6 hereof or any breach of any covenant
contained in this Agreement; or

        4.1.3        With respect to which the Account Debtor asserts any
Dispute.

Section 5.    POWER OF ATTORNEY.    In order to carry out the sale of Purchased
Receivables to Buyer hereunder, Seller does hereby irrevocably appoint Buyer and
its successors and assigns as Seller's true and lawful attorney in fact, with
respect to Purchased Receivables and hereby authorizes Buyer, regardless of
whether there has been an Event of Default, (a) to sell, assign, transfer or
pledge the whole or any part of the Purchased Receivables; (b) to demand,
collect, receive, sue, and give releases to any Account Debtor for the monies
due or which may become due upon or with respect to the Purchased Receivables
and to compromise, prosecute, or defend any action, claim, case or proceeding
relating to the Purchased Receivables, including the filing of a claim or the
voting of such claims in any bankruptcy case, all in Buyer's name or Seller's
name as Buyer may choose; (c) to prepare, file and sign Seller's name on any
notice, claim, assignment, demand, draft or notice of or satisfaction of lien or
mechanic's lien or similar document; (d) to receive, open, and dispose of all
mail addressed to Seller for the purpose of collecting the Purchased
Receivables; (e) to endorse Seller's name on any checks or other forms of
payment on the Purchased Receivable; and (f) to do all acts and things necessary
or expedient, in furtherance of any such purposes.

Page 4

--------------------------------------------------------------------------------

Section 6.    REPRESENTATIONS, WARRANTIES, AND COVENANTS.

        6.1    Receivables' Warranties, Representations and Covenants.    To
induce Buyer to buy Receivables and to render its services to Seller, and with
full knowledge that the truth and accuracy of the following are being relied
upon by the Buyer in determining whether to accept Receivables as Purchased
Receivables, Seller represents, warrants, covenants and agrees, with respect to
each Schedule of Accounts delivered to Buyer and each Receivable described
therein, that:

        6.1.1        Seller is the absolute owner of each Receivable set forth
in the Schedule of Accounts and has full legal right to sell, transfer and
assign such Receivables;

        6.1.2        The correct face amount of each Receivable is as set forth
in the Schedule of Accounts and is not in Dispute;

        6.1.3        The payment of each Receivable is not contingent upon the
fulfillment of any obligation or contract, past or future, and any and all
obligations required of the Seller have been fulfilled as of the date of the
Schedule of Accounts;

        6.1.4        Each Receivable set forth on the Schedule of Accounts is
based on the actual sale and delivery of goods and/or services actually rendered
on terms not to exceed 30 days, does not represent a sale to a parent,
subsidiary or affiliate of Seller, is presently due and owing to Seller, is not
past due or in default, has not been previously sold, assigned, transferred, or
pledged, is not a consignment sale or bill and hold transaction, and is free of
any and all liens, security interests and encumbrances other than liens,
security interests or encumbrances in favor of Buyer or any other division of or
affiliate of Buyer;

        6.1.5        There are no defenses, offsets, or counterclaims against
any of the Purchased Receivables, and no agreement has been made under which the
Account Debtor may claim any deduction or discount, except as otherwise stated
in the Schedule of Accounts;

        6.1.6        At the time that Buyer makes an Advance relating to a
Receivable, the Account Debtors set forth in the Schedule of Accounts, are then
not insolvent and Seller has no knowledge that the Account Debtors are insolvent
or may become insolvent within the Payment Period;

        6.1.7        Seller shall not take or permit any action to countermand
notification to Account Debtors of Buyer's ownership of Purchased Receivables.

        6.2    Additional Warranties, Representations, and Covenants.    In
addition to the foregoing warranties, representations and covenants, to induce
Buyer to buy Receivables and to render its services to Seller, Seller hereby
represents, warrants, covenants and agrees that:

        6.2.1        Seller will not assign, transfer, sell or grant any
security interest in any Collateral to any other party, without Buyer's prior
written consent;

        6.2.2        The Seller's name, form of organization, place of business
and the place where the records concerning all receivables herein referred to
are kept is set forth at the beginning of this Agreement, and Seller will give
Buyer 30 days advance notice in writing if such name, organization, place of
business or record keeping is to be changed or a new place of business or record
keeping is to be added and shall execute any documents necessary to perfect
Buyer's interest in Purchased Receivables and the Collateral;

        6.2.3        Seller shall pay all of its normal gross payroll for
employees, and all federal and state taxes, as and when due, including without
limitation all payroll and withholding taxes and state sales taxes;

Page 5

--------------------------------------------------------------------------------




        6.2.4        Seller has not, as of the time Seller delivers to Buyer a
Schedule of Accounts, or as of the time Seller accepts any Advance from Buyer,
filed a voluntary petition for relief under the United States Bankruptcy code or
had filed against it an involuntary petition for relief;

        6.2.5        Seller, if a corporation, is duly incorporated and, at all
times, in good standing under the laws of the State of Delaware and is duly
qualified in all States where such qualification is required. Seller has all
required licenses to operate its business and transacts business under no trade
names or trade styles other than SSP; Litronic, Inc.; Litronic.

Section 7.    NOTICE OF ADJUSTMENTS.    In the event of a breach of any of the
representations, warranties, or covenants set forth in Section 6, or in the
event any Dispute is asserted by any Account Debtor, Seller shall promptly
advise Buyer and shall, subject to the Buyer's approval, resolve such disputes
and advise Buyer of an Adjustment. Until the disputed Purchased Receivable is
repurchased by Seller and the full amount of the Purchased Receivable is paid,
Buyer shall remain the absolute owner of any Purchased Receivable which is
subject to Adjustment or repurchase under Section 4.1 hereof, and any rejected,
returned, or recovered personal property, with the right to take possession
thereof at any time.

Section 8.    SECURITY INTEREST.    In order to secure all of Seller's now
existing or hereafter arising obligations and indebtedness to Buyer, howsoever
arising, whether under this Agreement or otherwise (collectively the
"Obligations"), Seller hereby grants to Buyer a continuing lien upon and
security interest in all Seller's now existing or hereafter arising: accounts;
chattel paper; general intangibles; contract rights; investment property;
Reserves, Reserve Accounts, Refunds; deposit accounts, inventory; equipment and
fixtures; documents, instruments, letters of credit and bankers' acceptances;
books and records relating to any of the above; and accessions, substitutions
for and all replacements, products, and cash and non-cash proceeds of the
foregoing, in whatever form, including, without limitation, all insurance
proceeds and all claims against third parties for loss or destruction of or
damage to any of the foregoing (collectively, the "Collateral").

        Seller is not authorized to sell, assign, transfer or otherwise convey
any Collateral without Buyer's prior written consent, except for the sale of
finished inventory in the Seller's usual course of business. Seller agrees to
sign and to allow Buyer to file UCC financing statements, in a form acceptable
to Buyer. Seller agrees to deliver to Buyer the originals of all instruments,
chattel paper and documents evidencing or related to Receivables.

Section 9.    DEFAULT.    The occurrence of any one of more of the following
shall constitute an Event of Default hereunder: (i) Seller fails to pay or
perform any Obligation as and when due; (ii) there shall be commenced by or
against Seller any voluntary or involuntary case under the United States
Bankruptcy Code, or any assignment for the benefit of creditors, or appointment
of a receiver or custodian for any of its assets, or Seller makes or sends
notice of a bulk transfer; (iii) Seller or any guarantor of the Obligations
shall become insolvent in that its debts are greater than the fair value of its
assets, or Seller is generally not paying its debts as they become due or is
left with unreasonably small capital; (iv) any lien, garnishment, attachment,
execution or the like is issued against or attaches to the Seller, the Purchased
Receivables, or the Collateral; (v) Seller shall breach any covenant, agreement,
warranty, or representation set forth herein; (vi) Seller delivers any document,
financial statement, schedule or report to Buyer which is false or incorrect in
any material respect; or (vii) any present or future guarantor of the
Obligations revokes, terminates or fails to perform any of the terms of any
guaranty, endorsement or other agreement of such party in favor of Buyer or any
affiliate of Buyer.

Section 10.    REMEDIES UPON DEFAULT.    Upon the occurrence of an Event of
Default, the Obligations shall bear interest at a rate per annum equal to the
per annum rate of the Finance Fee and Factoring Fee, and Buyer may, without
implying any obligation to buy Receivables, cease buying Receivables or
extending any financial accommodations to Seller, and (i) declare all
Obligations

Page 6

--------------------------------------------------------------------------------

immediately due and payable; (ii) withhold any further payments to Seller until
all Obligations have been paid in full; (iii) notify all Account Debtors to pay
Buyer directly, whether such Receivable is a Purchased Receivable or not;
(iv) direct the U.S. Post Office or other party to forward mail to an address
specified by Buyer; (v) exercise all rights under the power of attorney set
forth in Section 5 above with respect to all Collateral and all remedies set
forth herein; (vi) settle, compromise, adjust or litigate Receivables on such
terms as Buyer deems necessary to protect its rights in said Receivables;
(vii) proceed against Seller or any guarantor directly without any obligation to
proceed against the Collateral; (viii) remove from Seller's premises and take
possession of the Collateral and dispose of same at public or private sale;
(ix) exercise any right or remedy with respect to Seller or the Collateral
granted under applicable law or this Agreement.

        The Seller will pay to Buyer immediately upon demand all reasonable fees
and expenses of attorneys and other professionals that Buyer incurs in enforcing
this Agreement or any other agreement executed in connection herewith,
protecting or enforcing its interest in the Purchased Receivables or the
Collateral, or collection of the Purchased Receivables and the Obligations.

Section 11.    SEVERABILITY, WAIVER OF RIGHTS.    This Agreement constitutes the
entire Agreement between the parties and may not be modified or amended or any
right or remedy of Buyer waived, except by agreement of the parties in writing.
In the event that any provision of this Agreement is deemed invalid by reason of
law, this Agreement will be construed as not containing such provision and the
remainder of the Agreement shall remain in full force and effect. This Agreement
shall be binding upon the Seller and Buyer and their successors and assigns, but
may not be assigned by Seller without Buyer's written consent. Any delay or
failure by Buyer to exercise any right or remedy hereunder shall not operate as
a waiver thereof. A waiver by Buyer of a right or a remedy on one occasion shall
not be deemed a waiver of the right or remedy on any subsequent occasion.

Section 12.    CHOICE OF LAW, JURISDICTION, WAIVER OF JURY TRIAL.    This
Agreement has been transmitted by Seller to Buyer at Buyer's office in the State
of California and has been executed and accepted by Buyer in the State of
California. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of California. Seller hereby irrevocably submits to
the jurisdiction of any California State or Federal court sitting in San Mateo
County in any action or proceeding arising out of or relating to this Agreement,
or any other agreements, and Seller hereby irrevocably agrees that all claims
with respect to such action or proceeding may be heard and determined in such
California State court or, to the extent permitted by law, in such Federal
court. Seller consents to the service of any and all process in any such action
or proceeding by the mailing of copies of such process to Seller's address
specified in the Agreement. SELLER HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN
ANY SUIT OR PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT.

Section 13.    EFFECTIVENESS: TERM.    This Agreement shall only become
effective upon execution and delivery by Seller and acceptance by Buyer and,
unless earlier terminated as provided in this Agreement, shall continue in full
force and effect for an initial term of 3 months from the date hereof and shall
be deemed automatically renewed for successive 3 month periods. Unless earlier
terminated as provided in this Agreement, all Obligations shall be due and
payable in full at the expiration of the last renewal term. This Agreement may
be terminated prior to the end of the initial term or any renewal term (each, a
"Term") as follows: (a) Seller may terminate this Agreement at the end of the
Term or any renewal term without payment of an Early Termination Fee, provided
Seller gives at least thirty (30) days written notice prior to the end of the
initial term or any renewal term.

        (b)  Seller may terminate this Agreement at any time after giving Buyer
at least thirty (30) days prior written notice and paying Buyer an Early
Termination Fee equal to one-quarter of one percent (.25%) of the Maximum Credit
multiplied by the number of months remaining in the then-current Term (the
"Early Termination Fee"). Any partial month remaining in such Term shall
constitute a full

Page 7

--------------------------------------------------------------------------------


month for the purpose of calculating the Early Termination Fee. Any such
termination shall be effective upon payment to Buyer in full of all Obligations,
including the Early Termination Fee; and (c) This Agreement shall automatically
terminate following the occurrence of an Event of Default under Section 9. Upon
any such termination following an Event of Default, all Obligations, including
the Early Termination Fee, shall be due and payable in full.

        Notwithstanding the foregoing, any termination of this Agreement shall
not affect Buyer's security interest in the Collateral and Buyer's ownership of
the Purchased Receivables, and this Agreement shall continue to be effective,
and Buyer's rights and remedies hereunder shall survive such termination, until
all transactions entered into and Obligations incurred hereunder or in
connection herewith have been completed and satisfied in full.

Section 14.    PARTICIPATIONS; ASSIGNMENTS.    Seller understands that Buyer may
from time to time transfer and assign its rights under this Agreement to one or
more assignees. Seller hereby consents to these transfers and assignments by
Buyer to one or more assignees. Seller hereby consents that any such assignee
may exercise the rights of the Buyer hereunder. Seller further hereby consents
and acknowledges that any and all defenses, claims or counterclaims that it may
have against the Buyer shall be limited to, and may only be brought against,
Buyer and may not extend to any assignee, including but not limited to the
funding obligations.

        Seller and Buyer intend that any and all direct or indirect assignees of
the Buyer of the type set forth above shall be the third party beneficiaries of
this Agreement.

        IN WITNESS WHEREOF, Seller has executed and delivered this Agreement for
acceptance by Buyer as of the day and year above written. If this Agreement is
not witnessed by an authorized employee of Buyer, Seller must have their
signature acknowledged by a Notary Public.

SELLER        
Bay View Funding Witness:
 
SSP SOLUTIONS, INC.
By:
 
    

--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------


Title:
 
    

--------------------------------------------------------------------------------


 
Print Name:
 
    

--------------------------------------------------------------------------------


Signer's Driver's License No.                                                   
 
 
 
 
    
 
 
 
 
 
 
BUYER
 
 
 
 
BAY VIEW FUNDING
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 
 
 
Date:
 
    

--------------------------------------------------------------------------------


 
 
 
 

INSTRUCTIONS TO NOTARY PUBLIC: Use an ACKNOWLEDGMENT FORM as the Buyer requires
identity verification.

Page 8

--------------------------------------------------------------------------------



QuickLinks


FACTORING AGREEMENT
